GATES, P. J.
Defendant was charged and convicted of keeping and storing intoxicating liquor to evade the law. He appeals from- the judgment and from an order denying new trial.
Over objection evidence was brought out showing that nearly three years prior to the date of the present charge defendant’s premises were searched, and there were found two stills and a barrel of wine mash. It is urged that this evidence was prejudicial.
We are of the opinion that defendant is precluded from raising the question because such testimony was elicited pursuant tq his cross-examination of the state’s witness, the sheriff. By such cross-examination he opened the door. He may not now object that the state entered.
The only other point necessary for consideration is the) alleged insufficiency of the evidence. The “moonshine” was found by the officers in a woodipile situated near defendant’s house, and within the fence inclosing his premises. Eight bottles of it were found in upright positions, two- of them on the ground at the bottom. of the woodpile, and the others promiscuously scattered through it. No- evidence was adduced further connecting defendant with the possession of the liquor. This presented a question for the jury, and we will not depart from its finding. State v. Work, 201 N. W. 553, 47 S. D. 649.
The judgment and order appealed from- are affirmed.